Title: To Thomas Jefferson from John Fellows, 8 February 1809
From: Fellows, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Newyork Feb. 8, 1809
                  
                  For a private individual, so little known as myself, to address the President of the United States, would by many be thought rude and presumptious; but knowing your mind to be as elevated as your station, & wholly free from the influence of vulgar prejudice, I feel confident of not offending.—I shall endeavour to recall your recollection to the person who now does himself the honour to write you by mentioning the following circumstances. Some years since I had the honor to be introduced to you by Mr. Granger P.M.G. Afterwards my friend Mr. Cooke of the House of R. soliceted you in my behalf for some place under the govt. & you was so good as to say, should any suitable vacancy happen, you would not be unmindfull of my application. I am not now about to solicit a favour for myself, or in fact for another; in a Republic there should be no favours, justice and right should here take place of the corrupt favours of Courts. But the difficulties which lye in the way of the President of the U.S. to do complete justice in this respect are no doubt insurmountable. He must depend in a great measure for information on those whom their fellow citizens have raised to office in the different States. These are men, & have their family connections and particular friends to serve. And many of them are time-serving, professional politicians, the bane of a Republic. This fact has been remarkabley exemplified in the conduct of some of our leading republicans respecting the late election for President. But, Sir, I beg leave to state to you that in my opinion William Kittletass Esqr. of this city, who has probably suffered more persicution, on account of his zeal in promoting the cause of republicanism than any other in it, has been shamefully neglected by the influential leaders of the democratic party of this state. In fact the party has been so harrassed & divided by the contention of the leaders that it has been difficult at times to determine which were the genuine honest republicans. Recent events has tended to throw the subject into complete doubt. Mr. Kittletas was too honest to be long the favorite of the leaders of either of these divisions. He saw their errors, proclaimed them, & of course was discarded. In my opinion sir, he would meet [penury] & want in their most hedious shapes sooner than relinquish a single principle which he deemed important to the course of Republicans.
                  He was a friend to Burr in his struggle for the government of this state. In that I opposed him but it never weekened for a moment my confidence in his stern republican virtue. Burr was supported at this time by some of our best republicans on the ground of opposition to aristocratic family influence. Subsequent events have tended very much to establish the correctness of the principle, the[y] contended for. Besides Burr’s character was not at this time completely developed, and, had he succeeded in his views, probably never would have been. His failure, and the persicution he experienced, in consequence of the affair with Hamilton, drove him to acts of desperation. But tho’ Mr. K. supported Mr. Burr upon that occasion, he discountenanced in the severest terms any attempt to thwart the will of the people in the choice of President. In fact he and the rest of Mr. Burr’s friends uniformly deny the truth of the charges made agt. Burr in that case. The want of integrity in the editor who let forward those charges tends very much to weeken their validity. However that may be, I beg leave to assure you that Mr. Kittletass’ republican integrity remains stable and immoveble. He sir, defended democratic principles in this city, in the most gloomy period of our government, with a boldness unexampled in this state. This was at a time when federalism with gigantic strides was demolishing every advantage gained to humanity by the toil & blood of the patriots spent in the achievment of our holy revolution.—Since that period many, not then known to our party, who either did not possess, or for selvish purposes did not declair republican sentiments; or were openly fighting in the ranks of our enemies, have thro’ sycophancy, by the mean policy of the influential of the party been appointed to offices of trust & emoliment, to the exclusion of those who dared be honest in the worst of times. I could name several in this city who hold federal offices that come under the above description. When I compair the character & conduct of these men to that of Mr. K. I am astoneshed how they should have obtained the prefference. The source however from whence you must have obtained recommendation, intirely excludes any blame from attatching to you. Mr. Kittletass has strenuously advocated the election of Mr. Madison, and if he has at any time heretofore erred with regard to any divisions of the party in this state it must have been an error of judgment; late events, as before observed, however, go far in justification. His intire devotion to the interests of the republican cause, and the unfortunate divisions of the party in this state, have thrown him completely out of business. For as a lawyer, the above causes, added to his repugnance at acquiring property by the destresses of mankind, render his profession of little advantage. In fact he is at this moment at his ne plus ultra, with a wife & family he is poor & in want. But enough—If you place confidence in what I have said, & can with propriety do justice to the claims of Mr. Kittletass I am sure you will do it. 
                  I beg you will exchuse the liberty I have taken, & beleive me to be with the utmost devotion & respect—
                  Your Obt. servt.
                  
                     Jno. Fellows 
                     
                  
                  
                  
    Among the appointments alluded to is that of the Marshall, who is rich, & therefore not in need of an office, he has no energy of character, & the trifling talents which he possesses are not exerted to promote the interest of the party to which he ostensibly belongs.

               